Opinion

PER CURIAM.
In this case, the plaintiff, Thomas F. DeSteph, filed an appeal from the final decision of the defendant, Howard F. Pitkin, commissioner of the department of banking, which made permanent a cease and desist order issued to the plaintiff relating to the sale of securities in violation of the Connecticut Uniform Securities Act, General Statutes § 36b-2 et seq., and regulations promulgated thereunder, and imposed a fine of $30,000 for three violations of it. The trial court rendered judgment dismissing the appeal.
Our examination of the record and briefs and our consideration of the arguments of the parties persuade us that the judgment should be affirmed. On the facts of this case, the issues properly were resolved in the complete and well reasoned memorandum of decision by the trial court, Cohn, J. See DeSteph v. Dept. of Banking, 52 Conn. Sup. 550, 72 A.3d 470 (2012). We therefore adopt it as the proper statement of the relevant facts, issues and applicable law, as it would serve no useful purpose for us to repeat the discussion contained therein. See Nestico v. Weyman, 140 Conn. App. 499, 500, 59 A.3d 337 (2013).
The judgment is affirmed.